DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 3/7/2022 are as follows: 
	Claims 1 – 22 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “more parallel turning passes.” There is insufficient antecedent basis for this limitation in the claim. Neither claim 1 nor claim 4 define “turning pass” and for the purpose of examination, this limitation will be met if there are a greater number of parallel flow channels in the first cool portion than the second cool portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 13 and 15 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (US 2017/0299287, as previously cited) in view of Pahade (US 6,044,902).
Regarding claim 1, Ribarov discloses:
a heat exchanger (100, fig. 1B) for a gas turbine engine (paragraph 1) comprising: 
a first plate (fuel side 101, fig. 1A) for a coolant medium (fuel flow 110, para 13), the first plate including a first cool portion (fuel side region 120, fig. 1A), a second cool portion (fuel side region 130, fig. 1A), a coolant inlet (105, fig. 1A) and a coolant outlet (107 fig. 1A), the coolant inlet and the coolant outlet disposed on a common side (shown in fig. 1A, the common side is the side with the first cool portion 120) and the first cool portion includes more passages than the second cool portion (fig. 1A, the first cool portion 120 contains 6 passages in the annotated figure below, and the second cool portion 130 contains 3 passages); 
a second plate (oil side 103, fig. 1B) in thermal communication with the first plate (plates are in contact and are thus in thermal communication), the second plate including a first hot portion (oil side region 120, fig. 1B) for receiving a first hot flow (oil flow 111, para 13) including a first inlet (105) and a first outlet (flow path exiting oil side section 120) and a second hot portion (oil side 130) including a second inlet (flow path entering section 130 from section 120, on oil side) and a second outlet (oil side 107), wherein the first cool portion is in thermal communication with the first hot portion and the second cool portion is in thermal communication with the second hot portion (all portions of the heat exchanger and circulating fluids are in thermal communication).
Ribarov does not disclose a second hot portion for receiving a second hot flow separate from the first hot flow, and a second outlet for the second hot flow. 
However Pahade teaches a second hot portion (76, fig. 6; second hot portion corresponds to second cool portion, Ribarov region 130 of fig. 1B) for receiving a second hot flow (S7, fig. 6) separate from the first hot flow (fig. 6, S6 and S7 are separated), and a second outlet (S7 outlet, fig. 6) for the second hot flow. When the second hot portion of Pahade is incorporated into the second plate of Ribarov, the resulting combination is a second plate having a second hot portion with its own inlet and outlet, wherein a second hot flow separated from the first hot flow passes through the plate, allowing heat exchange between three fluids in one heat exchanger assembly.
Therefore, in view of Pahade’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the second plate of Ribarov with the second hot portion for receiving a second hot flow separate from the first hot flow, and a second outlet for the second hot flow – providing the benefit of performing the function of two heat exchangers in an single assembly, thereby making a more space-efficient cooling package.
Regarding claim 2, Ribarov discloses the first cool portion (fuel side region 120) and the first hot portion (oil side region 120) have a common width and a common length in parallel planes (figs. 1A and 1B, they are opposite sides of the same plate).
Regarding claim 3, as best understood, Ribarov discloses a direction of a flow of the coolant medium (110) through the first cool portion (fuel side 120) is counter to a direction of a first hot flow (111) in the first hot portion (120 oil side). 
Regarding claim 4, Ribarov discloses channels (A and C in annotated figure below) in the first cool portion (120) of the first plate (101) are transverse to channels (E and G in annotated figure below) in the second cool portion (130) of the first plate. 
Referring to the annotated figure below, flow channels containing fluid path legs A and C are oriented transversely to the flow channels containing fluid path legs E and G. 


    PNG
    media_image1.png
    564
    720
    media_image1.png
    Greyscale
Annotated Figure 1A, Ribarov (US 2017/0299287)

Regarding claim 5, Ribarov discloses channels (1, 3, and 5 in the annotated figure 1B below) in the first hot portion (oil side 120) are parallel (fluid streams 111 and 110 are counter-flow, paragraph 18) to channels (A, C, and I in annotated figure 1A) in the first cool portion (fuel side 120). 

    PNG
    media_image2.png
    551
    700
    media_image2.png
    Greyscale
Annotated Figure 1B, Ribarov (US 2017/0299287)

Regarding claim 6, Ribarov discloses channels (D and F of annotated fig 1A) in the second cool portion (fuel side 130, fig. 1A) of the first plate (101, fig. 1A) are transverse to channels (7 of annotated fig 1B) in the second hot portion (oil side region 130, fig. 1B) of the second plate (103). 
Regarding claim 7, Ribarov discloses including spacer bars (124, 106, figs. 1A) defining parallel turning passes (fig. 1A, spacers 124 in region 120 define parallel flow channels A and C, as well as parallel flow channels B and D; spacer 106 in regions 130 defines parallel flow channels E and G; see 112b interpretation above) within the first cool portion (fuel side region 120, fig. 1A) and the second cool portion (fuel side region 130, fig. 1A) that divide a direction of flow (fig 1A, the flow enters from the top and it redirected by the spacer bars), wherein the first cool portion includes more spacer bars than the second cool portion (fig 1A, only one spacer bar is contained in the second cool portion 130 whereas the first cool portion contains 3) to define more parallel turning passes (in annotated fig 1A, channels A, C, and I are parallel, and channels B, D, and H are parallel in the first cool portion, whereas only E and G are parallel in the second cool portion).
Regarding claim 8, Ribarov discloses each turning pass is defined by a mitered portion (122) including an angled interface (104) with a corresponding channel (fig 1A, mitered portions connect flow channels with angled interfaces).
Regarding claim 9, Ribarov discloses the first inlet (oil side 105) and the first outlet (flow path exiting oil side section 120) of the second plate (103) are on a side (first hot portion, 120) of the second plate (103) opposite the second inlet (flow path entering section 130 from section 120, on oil side) and the second outlet (oil side 107, the second inlet and second outlet are both in the second cool portion 130, which is opposite the first cool portion 120).        
Regarding claim 10, Ribarov discloses each of the first plate (101) and the second plate (103) include channels (102) defining a path of fluid flow (paragraph 15) and the channels are herringbone shaped channels (paragraph 15).  	
Regarding claim 11, Ribarov discloses each of the first plate (101) and the second plate (103) include channels (102) defining a non-linear path of fluid flow (see serpentine flow path of both fluids in figs 1A and 1B).  
Regarding claim 12, as best understood, Ribarov discloses the coolant medium comprises fuel (paragraph 2), the first hot flow comprises a flow of air and the second hot flow comprises a flow of oil (paragraph 2, the heat exchanger may be used with any suitable fluid).
Regarding claim 13, Ribarov discloses the coolant medium comprises one of a hydraulic fluid (paragraph 2 teaches oil can be used as a hydraulic fluid, wherein it is known that hydraulic fluid is typically oil), refrigerant and/or airflow (paragraph 14, the heat exchanger can be used with any suitable fluid, and paragraph 32, heat exchanger can be used to provide cooled air).
Regarding claim 15, Ribarov discloses a plurality (paragraph 15) of first plates (101) and a plurality of second plates (103) alternated such that each of the plurality of second plates is disposed between one of the plurality of first plates (paragraph 15, Ribarov states this design is advantageous for stack up builds, and when stacked the plates define alternating hot-side and cold-side flow areas).
Regarding claim 16, as best understood, Ribarov discloses each of the plurality (paragraph 15, optimized for stack up builds) of first plates are orientated such that each coolant inlet and each coolant outlet for each of the plurality of first plates are disposed on a common side (this is implicit since the heat exchanger can only be stacked one way to function properly). 
Regarding claim 17, Ribarov discloses:
a thermal management system for a gas turbine engine (paragraph 1)  comprising:
a heat exchanger (100) including a first plate (fuel side 101, fig. 1A) for a flow of coolant (fuel flow 110, fig. 1A), the first plate including a first cool portion (fuel side region 120, fig. 1A), a second cool portion (130), a coolant inlet (105) and a coolant outlet (107), the coolant inlet and the coolant outlet disposed on a common side (shown in fig. 1A, the common side is the side with the first cool portion 120) and the first cool portion includes more passages than the second cool portion (annotated fig. 1A, the first cool portion has 6 passages (A, B, C, D, H, and I) whereas the second cool portion has 3 (E – G)); 
a second plate (oil side 103, fig. 1B) in thermal communication with the first plate (fuel side 101 and oil side 103 are opposite side of the same plate, and are therefore in thermal communication), the second plate including a first hot portion (oil side region 120, fig. ) for receiving a first hot flow (oil flow 111, fig. ) including a first inlet (105) and a first outlet (flow path exiting oil side section 120) and a second hot portion (oil side 130) including a second inlet (flow path entering section 130 from section 120, on oil side) and a second outlet (oil side 107), wherein the first cool portion is in thermal communication with the first hot portion and the second cool portion is in thermal communication with the second hot portion (all portions of the heat exchanger and circulating fluids are in thermal communication).
Ribarov is silent on a second hot portion for receiving a second hot flow separate from the first hot flow. 
However Pahade teaches a second hot portion (76, fig. 6; second hot portion corresponds to second cool portion, Ribarov region 130 of fig. 1B) for receiving a second hot flow (S7, fig. 6) separate from the first hot flow (fig. 6, S6 and S7 are separated). When the second hot portion of Pahade is incorporated into the second plate of Ribarov, the resulting combination is a second plate having a second hot portion with its own inlet and outlet, wherein a second hot flow separated from the first hot flow passes through the plate, allowing heat exchange between three fluids in one heat exchanger assembly.
Therefore, in view of Pahade’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the second plate of Ribarov with the second hot portion for receiving a second hot flow separate from the first hot flow – providing the benefit of performing the function of two heat exchangers in an single assembly, thereby making a more space-efficient cooling package.
Regarding claim 18, as best understood, Ribarov discloses an air flow is cooled in the first cool portion and a lubricant flow is cooled in the second cool portion (paragraph 14, the heat exchanger may be used with any suitable fluid). 
Regarding claim 19, Ribarov discloses the first cool portion (120, fuel side) and the first hot portion (120, oil side) are of equal area (figs. 1A and 1B, they are opposite sides of the same plate).000
Regarding claim 20, Ribarov discloses the first cool portion (120 fuel side) and the second cool portion (130 fuel side) each include a number of parallel passages (fig. 1A) and the first cool portion includes more parallel passages than the second cool portion (in annotated fig 1A, channels A, C, and I are parallel, and channels B, D, and H are parallel in the first cool portion, whereas only E and G are parallel in the second cool portion).  
Regarding claim 21, Ribarov discloses a mitered interface between each of the parallel passages (B and E of annotated fig. 1A and 2, 4, and 7 of annotated fig. 1B).
Regarding claim 22, Ribarov discloses the first inlet (105) and the first outlet (flow path exiting oil side section 120) are both disposed on a side (first hot portion, 120) opposite another side (second hot portion, 130) that includes the second inlet (flow path entering section 130 from section 120, on oil side) and the second outlet (oil side 107, the second inlet and second outlet are both in the second cool portion 130, which is opposite the first cool portion 120).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (US 2017/0299287, as previously cited) in view of Pahade (US 6,044,902), and further in view of Tokuda (US 2016/0153719, as previously cited).
Regarding claim 14, Ribarov is silent on the flow of air is communicated through first hot portion and the flow of oil is communicated through the second hot portion  
However, Tokuda teaches a heat exchange component (Tokuda 30, fig. 1A) capable of handling three fluids (Tokuda fig. 1A).  The heat exchanger of Ribarov is capable of being used with any suitable fluid and across fluid phases (Ribarov paragraph 14), and is indeed capable of receiving any number of fluids including oil and air. When the multi-region heat exchanger disclosed by Ribarov is combined with Tokuda’s teaching of three fluids in thermal communication, the resulting device would be capable of being configured such that the flow of air is communicated through first hot portion and the flow of oil is communicated through the second hot portion.   
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the three fluid heat exchange component of Tokuda with the plate heat exchanger of Ribarov in order to meet aircraft cooling and packaging requirements.

Response to Arguments
Applicant’s amended specification filed on 3/7/2022 have been considered. The objection to the specification is withdrawn. 
Applicant’s amended claims filed on 3/7/2022 have been considered and are partially persuasive. The 112(b) rejection of claim 3 regarding the second recitation of first cool portion is withdrawn in light of the amended claim and specification, where the limitation was changed to first hot portion as supported by the rest of the disclosure. and 12 are withdrawn. Likewise, the 112(b) rejection of claims 3 and 12 are withdrawn, as amended claim 1 now provides proper antecedent basis for the limitations in claims 3 and 12. However the 112(b) rejection of claim 7 is maintained, as the amended claims, amended specification, and applicant arguments do not address the indefiniteness of the limitation parallel turning passes.
Applicant’s arguments on page 7 of the reply with respect to the 102 rejections of claims 1 – 13 and 15 - 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments on page 8 of the reply with respect to the 103 rejection of claim 14 has been fully considered and is not persuasive. Applicant argues that Tokuda does not provide the teachings missing from the base reference. Ribarov teaches that any suitable fluid in either phase can be used, however Ribarov only discloses a heat exchanger using two fluids. With the modification informed by Tokuda’s teaching of using a single heat exchanger to transfer heat between three fluids, the resulting apparatus is capable of performing the claimed function. Therefore the 103 rejection of claim 14 is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763